NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 11a0051n.06

                                           No. 09-2518                                   FILED
                                                                                      Jan 24, 2011
                          UNITED STATES COURT OF APPEALS                        LEONARD GREEN, Clerk
                               FOR THE SIXTH CIRCUIT


JAMES EDWARD NEWSOME,                                    )
                                                         )        ON APPEAL FROM THE
       Plaintiff-Appellant,                              )        UNITED STATES DISTRICT
                                                         )        COURT FOR THE WESTERN
v.                                                       )        DISTRICT OF MICHIGAN
                                                         )
COMMISSIONER OF SOCIAL SECURITY,                         )                           OPINION
                                                         )
       Defendant-Appellee.                               )


BEFORE:        SUHRHEINRICH, COLE, and COOK, Circuit Judges.

       PER CURIAM. Plaintiff-Appellant James Edward Newsome appeals the district court’s

order affirming the denial of his application for Disability Insurance Benefits under 42 U.S.C.

§ 405(g) by Defendant-Appellee Commissioner of Social Security. We AFFIRM.

       We review de novo a district court’s decision in a social security case. Crum v. Sullivan, 921

F.2d 642, 644 (6th Cir. 1990). Our review of the Commissioner’s decision is limited to determining

whether the findings are supported by substantial evidence and whether the correct legal standards

were applied. 42 U.S.C. § 405(g); Colvin v. Barnhart, 475 F.3d 727, 729-30 (6th Cir. 2007).

Newsome contends that the administrative law judge failed properly to consider medical opinion

evidence and give good reasons for not giving weight to the opinions of his treating physician and

certain specialist physicians. We have carefully reviewed the record, the applicable law, and the

parties’ briefs. We agree with the district court and AFFIRM, adopting its thorough and well-

reasoned opinion.